Opinion by
Morrison, J.,
For the reasons given in the opinion this day filed in Commonwealth v. A. V. Simon, ante, p. 538, we dismiss all of the assignments of error as to this appeal except the eighth and ninth, and they are now dismissed for the reason that they raise no reversible error as to this appeal which relates to the Seventh street ordinance.
It is manifest from an examination of the eighth and ninth assignments of error that the matters therein com*546plained of referred exclusively to the bank ordinance on which the indictment was based, which gave rise to the case appealed to, No. 48, April Term, 1911.
The judgment is affirmed, and it is now ordered that the appellant, A. V. Simon, appear in the court below at such time as he may be there called, and that he be, by that court, committed to serve that part of the sentence which had not been performed at the time this appeal was made a supersedeas.